DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7, 9-11, 13-14, 16-18, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2017/0097480).
As to claim 1, Wang et al disclose (fig. 1) an optical receiver package (100) (paragraph [0022]), comprising: (fig. 2) a support structure (112), (paragraph [0028]); a photodetector (PD) die (220), having a first face (internal side 216) and an opposite second face (external side 204 opposite to internal side 216 via coupling connectors 120 & 121), wherein: the first face (internal side face 216) of the PD die (220), (paragraph [0034]) is closer to the support structure (112) than the second face (204), the PD die (220) includes a PD (116), the PD (116) having an active area (217) integrated (integrated) proximate to the first face (internal side 216), and the PD die (220) further includes a lens (212) integrated (integrated) at the second face (external side 204 opposite to internal side 216 via coupling connectors 120 & 121);
As to claim 2, Wang et al disclose (fig. 1) the optical receiver package (100), (paragraph [0022]), wherein (fig. 2) the active area (217) of the PD (116) includes germanium (optically active area 217 use to convert optically-light energy to electrical signals define germanium), (paragraph [0033]).
As to claim 7, Wang et al disclose (fig. 1) the optical receiver package (100), (paragraph [0022]) wherein the second face (204) includes a recess (recessed) and wherein the lens (212) is in the recess (recessed), (paragraph [0029]).
As to claim 9, Wang et al disclose (fig. 1) the optical receiver package (100), (paragraph [0022]), further including (fig. 2) an antireflection coating (non-transparent, opaque) over the lens (212), (paragraphs [0018]-[0019]-[0035]). 
As to claim 10, Wang et al disclose (fig. 1) the optical receiver package (100) wherein the support structure (112) is one of a package substrate (wafer), (paragraph [0029]).
As to claim 11, Wang et al disclose (fig. 1) the optical receiver package (100),(paragraph [0022]) wherein the optical input device (232) includes a fiber assembly unit (232), (paragraph [0034]).
As to claim 13, Wang et al disclose (fig. 1) the optical receiver package (100), (paragraph [0022]), wherein the active area (117) is aligned with the lens (212) so that a distance between an optical axis (244) of the active area (217) and an optical axis (244) of the lens (212) is less than 5 micrometers, (paragraph [0030]).
As to claim 14, Wang et al disclose (fig. 1) the optical receiver package (100), (paragraph [0022])  further including a spacer structure (solder) to provide mechanical support (mechanically aligned, flip-chip bonding) for at least a portion of the optical input device (232), (paragraphs [0019], [0020]).
As to claim 16, Wang et al disclose (fig. 2) a method of fabricating (manufactured, constructed) a photonic package assembly (100), (paragraphs [0020], [0022], [0028]), the method (method) comprising: providing (fig. 2) a photodetector (PD) die (220), having a first face (216) and an opposite second face (external side 204 opposite to internal side 216 via coupling connectors 120 & 121), wherein the PD die (220) includes a PD (116), the PD (116) having an active area (217) integrated (integrated) proximate to the first face (internal side face 216), and wherein the PD die (220) further includes a lens (212) monolithically (monolithically) integrated (integrated) at the second face (external side 204 opposite to internal side 216 via coupling connectors 120 & 121); and providing an optical input device (232), configured to provide an optical input (240, 244) to the lens (212), the optical input (240, 244) to be detected (detected) by the PD (116), (paragraphs [0028]-[0030]).
As to claim 17, Wang et al disclose (fig. 2) the method wherein providing the PD die (220) includes forming a recess (recess) at the second face (external side 204 opposite to internal side 216 via coupling connectors 120 & 121) of the PD die (220) and forming the lens (212) in the recess (recess), (paragraph [0029]).
As to claim 18, Wang et al disclose (fig. 2) the method further including encapsulating (transparent material, transparent structures), (paragraphs [0018], [0022]) at least a portion of the PD die (220), (paragraphs [0028]-[0030]).
As to claim 21, Wang et al disclose (fig. 1) the optical receiver package (paragraph [0022]) wherein (fig. 2) the lens (212) is monolithically (monolithically) integrated (integrated, formed) in the second face (external side 204 opposite to internal side 216 via coupling connectors 120 & 121)
As to claim 22, Wang et al disclose (fig. 1) the optical receiver package (100), (paragraph [0022]) wherein (fig. 2) an optical axis (244) of the active area (217) of the PD (116) is substantially parallel (parallel) to an optical axis of the lens (212), (paragraphs [0030]-[0031]).
As to claim 23, Wang et al disclose (fig. 1) the optical receiver package (100) wherein the lens (212) is in a direct path between an output (240, 244) of the optical input device (232) and the active area (117), where the optical input (240, 244) exits the optical input device (232) from the output (232 transmitting side) of the optical input device (232), (paragraph [0030]).
Claim Rejections - 35 USC § 103
18. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19. 	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2017/0097480) in view of Rabiei (9,746,608).
20. 	As to claim 3, Wang et al disclose (fig. 1) the optical receiver package (100), (paragraph [0022]) wherein (fig. 2) the PD die (220), (paragraph [0028]). Wang et al fail to disclose a back reflection mirror at the first face, wherein the active area is between the back reflection mirror and the lens. Rabiei further discloses (fig. 1b) a back reflection mirror (105), (column 7, lines 28-35). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang et al to include a back reflection mirror at the first face as taught by Rabie where the active area is between the back reflection mirror and the lens in order for the reflection surface of the back reflection mirror to beam the optical beam in the direction of the active area.

22. 	As to claim 5, Wang et al disclose (fig. 1) the optical receiver package (100), (paragraph [0022]). Wang et al fail to disclose wherein the back reflection mirror is a metal contact. Rabiei discloses (fig. 1b) wherein the back reflection mirror (105) is polymeric material, (column 7, lines 30-35). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang et al use polymeric material as taught by Rabiei to fabricate the back reflection mirror to improve the bonding integrity and long term usage. 
23. 	As to claim 6, Wang et al disclose (fig. 1) the optical receiver package (100), (paragraph [0022]). Wang et al fail to further disclose one or more dielectric layers between the active area and the back reflection mirror. Rabiei discloses one or more dielectric layers (polymeric material) and the back reflection mirror, (column 7, lines 28-35). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang et al to include one or more dielectric layers between the active area and the back reflection mirror as taught by Rabiei in order to improve the mechanical integrity of the device while simultaneously transmitting light to the active area.
s 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2017/0097480) in view of Gallup et al (US 2005/0062119).
25. 	As to claim 19, Wang et al disclose (fig. 1) an optical receiver package (100), (paragraph [0022]) comprising: (fig. 2) a support structure (112); a photodetector (PD) die (220), coupled to a first portion of the support structure (112) in a flip-chip configuration (flip-chip bonding), (paragraph [0035]), the PD die (220) including a lens (212) and a PD (116), the PD (116) configured to generate a current signal (photocurrent) indicative of light (light) detected by the PD (116), (paragraphs [0034]); a trans-impedance amplifier (TIA) , coupled to a second portion of the support structure in the flip-chip configuration, and configured to convert (convert) the current signal (optical light energy) to a voltage signal (electrical signal); and an optical input device (232), configured to provide the light (240, 244) to the PD (216), (paragraphs [0030], [0033], [0034]). Wang et al fail to disclose a trans-impedance amplifier (TIA), coupled to a second portion of the support structure in the flip-chip configuration. Gallup et al disclose (fig. 1) TIA amplifier (amplifier), (paragraph [0028]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang et al to include TIA amplifier as taught by Gallup et al where in the TIA amplifier is coupled to a second portion of the support structure in the flip-chip bonding configuration to improve the mechanical integrity throughout the device.
26. 	As to claim 20, Wang et al disclose (fig. 1) the optical receiver package (100), (paragraph [0022]) wherein (fig. 2) the PD (116) and the lens (212) are integrated (integrated) at opposite faces (216, 204) of the PD die (220), (paragraphs [0028], [0029]).
Response to Arguments
27. 	Applicant’s arguments, see Remarks, filed 12/11/2020, with respect to the rejections of claims 1-20 have been fully considered and are persuasive. However, upon further consideration, a new grounds of rejection is made. Claims 8, 12 & 15 canceled. Claims 21-23 newly added.
Conclusion
28. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DON J WILLIAMS/Examiner, Art Unit 2878    




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878